UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2139



In Re: WILLIAM KINNIER QUICK, JR.,

                                                                Debtor.
_________________________


WILLIAM KINNIER QUICK, JR.,

                                              Plaintiff - Appellant,

          and


GEORGE EARL LANDEN,

                                                    Movant - Appellant,

          versus


FEDERAL HOME LOAN MORTGAGE CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-99-4-6, BK-96-03428-WA1-13)


Submitted:   December 16, 1999           Decided:    December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.
Affirmed by unpublished per curiam opinion.


William Kinnier Quick, Jr., George Earl Landen, Appellants Pro Se.
Paul Joseph Feinman, FRALIN, FEINMAN, COATES & KINNIER, P.C.,
Lynchburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William Kinnier Quick, Jr., and George E. Landen appeal from

the district court’s order affirming the bankruptcy court’s order

denying their motion to set aside a prior order modifying the stay

in Quick’s bankruptcy proceeding.   We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. See Landen

v. Federal Home Loan Mortgage Corp., Nos. CA-99-4-6; BK-96-03428-

WA1-13 (W.D. Va. July 22, 1999).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED



                                2